United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS             April 28, 2004
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 03-60492


                               DENNIS J. ERBY,

                                                     Plaintiff-Appellee,

                                     versus

               MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY,

                                                    Defendant-Appellant.



             Appeal from the United States District Court
               for the Northern District of Mississippi
                              (00-CV-321)


Before JOLLY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

          The court has carefully considered this case in light of

the briefs, oral argument and pertinent portions of the record.

Having done so, we find no reversible error of fact or law.

Although the inferential evidence of racial discrimination in

regard to Erby’s failure to promote claim was weak, it was not so

nonexistent as to require taking the claim away from the jury.              No

doubt their view of this claim was also colored by the more

compelling     evidence   on   the   retaliation   claim.     We   find     no



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reversible error in the court’s remitted award of damages or in its

decision to deny a new trial.

          AFFIRMED.




                                2